Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 5/04/2022. Currently claims 1-9, and 16-20 are pending in the application, with claims 10-15 withdrawn from consideration.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C.102 as being anticipated over Buller et al. (US Patent Application Publication Number 2015/0367415 A1), hereafter, referred to as “Buller”.

Regarding claim 1, Buller teaches that the unused powder can be removed to permit retrieval of the three-dimensional object without digging through the powder in a three-dimensional printing process (para. [0379]). For example, Buller teaches that the unused powder can be suctioned out of the powder bed by one or more vacuum ports built adjacent to the powder bed (para. [0379]). Buller also teaches the use of vacuum source (equivalent to generator) in the removal of excess powder (para. [0148], [0158]), and use of tubes (equivalent to hose) in the powder removal mechanism (equivalent to a module) (para. [0271]). Buller further teaches the use of sensor, and especially the use of piezoelectric accelerometer as position sensor in the monitoring and operation of the powder bed (para. [0247]), thereby, teaching to retrieve three dimensional parts from the build area by removing unfused build materials to locate the object built from the fused material in order to empty the build area after the printing process.

Buller teaches in Fig. 8, a material processing unit (element 801, a computer system) that is configured to be used in a three-dimensional printing system. Buller teaches that the system comprises of controllers or control mechanisms that regulate the various features of 3D printing (para. [0418]). Buller teaches to obtain data representing the contents of a build unit to be emptied after a print job, the build unit containing and the data describing respective locations within the build unit of an object formed of fused build material and unfused build material surrounding the object by teaching that the controller can be operatively coupled to the powder removal member and programmed to direct the powder removal member to remove the excess of powder material from the top surface (para. [0158], [0379]) once the print-job is finished.

Buller also teaches to determine the height of a support platform within the build unit by teaching that the controller may control the final height of the newly deposited powder material (para. [0334]), and also control the height of the powder removing member (para. [0333]).

Buller further teaches to generate a visual representation of the contents of the build unit based on the obtained data and the determined height using a display device to present the visual representation of the contents of the build unit at a material processing module where a user removes the unfused build material from the build unit to separate the object formed from unfused build material that is within the build unit, the visual representation to guide the user in extracting the object hidden within the unfused build material by teaching that the computer system (element 801) can include or be in communication with an electronic display that comprises a user interface (UI) for providing, for example, a model design or graphical representation of a 3D object (para. [0428]). Buller also teaches that the display unit (e.g., monitor) may display various parameters of the 3D printing system in real time or in a delayed time. The display unit may display the current 3D printed object, the ordered 3D printed object, or both. The display unit may display the status of sensors monitoring the printed object positions as well (para. [0428]).

Regarding claim 2, Buller teaches that the material processing unit (element 801, a computer system) comprises of memory locations (element 810) (e.g., random access memory, read-only memory, flash memory), and communication interface (element 820) (e.g., network adapter) on the build unit, wherein the controller would obtain the data representing the contents of the build unit from the memory on the build unit.
	
Regarding claims 3-4, Buller teaches that he material processing unit (element 801, a computer system) comprises of display device as part of peripheral devices (element 825). Buller teaches that the display device comprises a virtual or augmented reality system that uses the visual representation to show the formed object within the build unit based on the height of the support platform by teaching an electronic display that comprises a user interface (UI) for providing model design or graphical representation of a 3D object on a display (para. [0419]). Buller further teaches that the historical and/or operative data may be displayed on a display unit. The display unit (e.g., monitor) may display various parameters of the 3D printing system in real time or in a delayed time. The display unit may display the current 3D printed object, the ordered 3D printed object, or both in the overall build unit (para. [0419]). Additionally, Buller also the displayed height (equivalent to distance) correlation by teaching that the controller controls the final height of the newly deposited powder material (para. [0334]).

Allowable Subject Matter

Claims 5-9, and 16-20 are allowed.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 5, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a material processing unit, “wherein the 
the controller obtains metadata relating to at least some objects and wherein the controller generates a visual representation that highlights at least some of the objects shown in the visual representation based on the obtained object metadata”.

	Claims 16-18 depend on claim 5.

Regarding claim 6, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a material processing unit, “wherein an accelerometer in proximity to the free end of the vacuum hose”.

Claims 7-9, and 19-20 depend on claim 6.


Responses to Arguments

Applicant’s argument filed on 05/04/2022 for the 102 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive.  The applicant argues that the material processing unit has "a controller programmed to: obtain data representing the contents of a build unit to be emptied after a print job," including "the height of a support platform within the build unit." Thus, the data describes the contents of the build unit after the print job has been completed in the build unit. The applicant also argues that "a display device to present the visual representation of the contents of the build unit at a material processing module where a user removes the unfused build material from the build unit." Thus, the display device is part of the material processing unit and is located specifically "at a material processing module where a user removes the unfused build material from the build unit." However, the examiner wants to point out that the applicant claim is to a device, and Buller (US Patent Application Publication Number 2015/0367415 A1) teaches that the unused powder can be removed to permit retrieval of the three-dimensional object without digging through the powder in a three-dimensional printing process (para. [0379]) by use of the 3D printing device having different units/modules. Buller also teaches the height of a support platform within the build unit by teaching that the controller may control the final height of the newly deposited powder material (para. [0334]), and also control the height of the powder removing member (para. [0333]). Regarding the display device, Buller clearly teaches to generate a visual representation of the contents of the build unit based on the obtained data and the determined height using a display device to present the visual representation of the contents of the build unit at a material processing module where a user removes the unfused build material from the build unit to separate the object formed from unfused build material that is within the build unit (para. [0428]). It appears that the applicant is emphasizing on “after a print job”, however, the examiner’s position is that Buller also clearly teaches the use of the device “after a print job” by clearly mentioning the term “unused powder” that is being removed, which would be possible only after a print job is finished.

Regarding the argument of claim 2, that the memory, network adapters etc. are part of the computer system, and not part of the material processing unit, the examiner’s position is that based on Buller’s teaching, the material processing unit (unused powder removal module) is part of the overall 3D printing device that comprises of the computer system which is integrated with the overall system, thereby the memory and interface devices are integrated with the material processing system as well.

Because the rejections are being maintained on the independent claim 1, and since there is no substantive arguments on the rejections against the references applied against the dependent claims (that depend on base claim 1), these rejections are being maintained.




Conclusion      
                
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742